Case: 15-41203      Document: 00513751415         Page: 1    Date Filed: 11/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-41203                                   FILED
                                  Summary Calendar                          November 8, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DALILA SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1111-1


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dalila Sanchez, federal inmate # 01843-379, moves this court for leave
to proceed in forma pauperis (IFP) on appeal from the district court’s denial of
her 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. By moving to
proceed IFP, she is challenging the district court’s determination that she was
not entitled to appeal IFP. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997); FED. R. APP. P. 24(a)(5).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41203    Document: 00513751415     Page: 2   Date Filed: 11/08/2016


                                 No. 15-41203

      To proceed IFP, Sanchez’s appeal must involve “‘legal points arguable on
their merits (and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (citation omitted). Sanchez does not challenge the basis for the
district court’s determination that she was not entitled to proceed IFP on
appeal because she was not eligible for a sentence reduction insofar as her
guideline range was unchanged by Amendment 782. Thus, she has abandoned
any challenge to that determination. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Moreover, her arguments that she should have been
charged with simple possession rather than conspiracy and should have
received a lower sentence based on her role in the offense are not properly
before the court in a § 3582(c)(2) proceeding. See Dillon v. United States, 560
U.S. 817, 831 (2010) (explaining that § 3582(c)(2) does not authorize a
resentencing; rather it permits a sentence reduction within the narrow bounds
established by the Sentencing Commission).
      Accordingly, this appeal does not present a nonfrivolous issue and has
not been brought in good faith. See Howard, 707 F.2d at 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                       2